April 12, 1923. The opinion of the Court was delivered by
It will not be necessary to consider these exceptions in detail.
We do not deem it necessary to cite authorities to sustain the proposition, that if the plat to which reference was made in the descriptive portion of the deed had been recorded with the deed, the defendant would be estopped from claiming the timber on the land, described as a reservation in the plat.
The question whether the facts and circumstances of a particular case are sufficient to put a reasonably prudent man on inquiry, which, if pursued with due diligence, would lead to knowledge of the unknown fact, presents a question of fact for the jury, and not a *Page 239 
question of law for the Court. McGee v. French, 49 S.C. 454;27 S.E., 487. Wood v. Victor Mfg., 66 S.C. 482;45 S.E., 81.
These exceptions are sustained.
The defendant's exception is as follows:
"Because his Honor erred, it is respectfully submitted, in refusing defendant's motion for a directed verdict, in favor of defendant, upon the close of plaintiff's testimony, and granting in lieu thereof a nonsuit."
A motion for the direction of a verdict cannot properly be made until all the testimony on both sides, which is to be submitted to the jury, has been introduced.McCown v. Muldrow, 91 S.C. 523;74 S.E., 386, Ann. Cas., 1914A, 139. This exception is therefore overruled.
Reversed.
MR. JUSTICES WATTS and FRASER concur.